Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 – page 17, filed December 29, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20160124742A1 (Rangasamy), US20180081994A1 (Ron), US20160103559A1 (Maheshwari), US20160316172A1 (Jaynes), US20180314549A1 (Chokkalingam), US20190306045A1 (Khanna), and US9170915B1 (Fateev)  do not teach the limitation. Claims 1 and 11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 11 ….. the API to be utilized to process media content, the API payload including one or more variables; parsing the API payload to display the one or more variables of the API payload in a graphical user interface (GUI); receiving, via the GUI, a first user selection of a first variable of the API payload from the one or more variables of the API payload; presenting, via the GUI, in response to receiving the first user selection of the first variable of the API payload, a plurality of webform user interface elements; receiving, via the GUI, a second user selection of a first webform user interface element from the plurality of webform user interface elements; mapping, in response to receiving the second user selection, the first variable of the API payload to the first webform user interface element; and executing a job to: programmatically generate and present, to an operator, a webform comprising the first webform user interface element; receive, via the webform, data for the API payload; and provide the received data to the API for the cloud-based processing…, and in combination with other limitations recited as specified in claims 1 and 11.
Claims 2-10 and 12-20   include the above-described allowable subject matter for being dependent on independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442